Exhibit 10.8

 

Summary of Directors Ongoing Compensation

 

Effective as September 10, 2020, our non-executive officer directors receive
cash compensation as follows:

 

●Annual compensation of $35,000;

 

●The Chairman of our Audit Committee shall receive an additional annual fee of
$10,000 and in the event of an annual equity grant issued to directors, or an
Annual Director Grant, an additional 10% of equity securities in addition to
such grant, and each other member of the Audit Committee shall receive an
additional annual fee of $3,000 and, in the event of an Annual Director Grant,
an additional 3% of equity securities in addition to such grant;

 

●The Chairman of our Compensation Committee shall receive an additional annual
fee of $4,000 and, in the event of an Annual Director Grant, an additional 4% of
equity securities in addition to such grant, and each other member of the
Compensation Committee shall receive an additional annual fee of $2,000 and, in
the event of an Annual Director Grant, an additional 2% of equity securities in
addition to such grant; and

 

●The Chairman of our Nominating Committee shall receive an additional annual fee
of $4,000 and, in the event of an Annual Director Grant, an additional 4% of
equity securities in addition to such grant, and each other member of the
Nominating Committee shall receive an additional annual fee of $2,000 and, in
the event of an Annual Director Grant, an additional 2% of equity securities in
addition to such grant.

 

In exceptional circumstances, our non-executive directors may receive bonuses of
up to $75,000 per year for extraordinary performance, as well as discretionary
bonuses in special circumstances as the Board of Directors or the Compensation
Committee may decide. 

 